DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the first vertebrae" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 should read “a first vertebrae” because the earlier reference to the vertebrae in the claim has been deleted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15, 23-24, 26, 35 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferree (US Patent 8,338,528).
With respect to claim 11, Ferree discloses a device (See fig 6A-B below) comprising: a line (fig 6, 33) spanning between a first anchor, wherein the first anchor is configured for coupling to a first soft tissue (fig 6, 6E shown in the fibrous space between the vertebrae) in proximity to a first vertebrae (fig 6, 102) of the spine, and a second anchor (Fig 6, 6F), wherein the second anchor is configured for coupling to at least one of a second vertebrae (fig 6, 106) of the spine or a second soft tissue in proximity to the second vertebrae of the spine, wherein the line is configured to extend past a third vertebrae (fig 6, 104) located between at least one of the first vertebrae or the first soft tissue and at least one of the second vertebrae or the second soft tissue, and wherein there is no anchor positioned between the first anchor and the second anchor (fig 6). With respect to claim 39, Ferree discloses further comprising a tensioner (col. 10, ll. 10-15, tension is applied to the sutures) coupled to the line, wherein the tensioner modifies at least one of a position, a displacement, or a length of the line (fig 6A to fig 6B shows the position and displacement of the line). With respect to claim 12, Ferree discloses wherein at least one of the first anchor or the second anchor hosts the tensioner (tension is applied to the sutures that act as the anchors). With respect to claim 13, Ferree discloses wherein the tensioner at least one of is manually activated, is automatically activated, or is activated via at least one of a magnetic force, an electrical force, a chemical force, or a mechanical force (col. 10 ll. 10-15, sutures manually moved with a mechanical force). With respect to claim 14, Ferree discloses wherein the 

    PNG
    media_image1.png
    396
    489
    media_image1.png
    Greyscale

With respect to claim 23 Ferree discloses, a device (See figs 6A-B below) comprising: a first anchor (fig 6, 6C) configured for coupling to a first soft tissue (shown in the annulus fibrosis of the spine) in proximity to a first vertebrae (fig 6, 102) of the spine; a second anchor (fig 6, 6f) configured for coupling to a second vertebrae (fig 6B, 106) of the spine or a second soft tissue in proximity to the .

    PNG
    media_image2.png
    396
    489
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 1-4, 6, 10, 16, 17, 19-22, 31-34, 36-37 and 41 are allowed.
Claims 25 and 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-15, 23-24, 26, 35 and 39-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/S.J.C/               Examiner, Art Unit 3773                                                                                                                                                                                         	/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773